  Case 3:20-cv-01113-C-BT Document 7 Filed 08/10/20                       Page 1 of 1 PageID 47



                           IN THE UNITED STATES DISTR]CT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

PENALOZA ABEL NLINEZ.                                  )
                                                       )
                        Petitioner.                    )
                                                       )
                                                       )
                                                       )
WILLIAM BARR,        e/ a/.,                           )
                                                       )
                        Respondents.                   )   Civil Action No. 3:20-CV-1 I 13-C-BT

                                                  OIi.DER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that Petitioner's petition for a      writ ofhabeas corpus

under 28 U.S.C. $ 2241 should be dismissed without prejudice for want ofprosecution under

Federal Rule of Civil Procedure 4l (b).r

       The Court has reviewed the Findings, Conclusions, and Recommendation lor clear error

and llnds none. It is therelbrc ORDEIIED that thc Findings. Conclusiolts. and Recommendation

are hercby   ADOPTED      as the   findings and conclusions ofthe Court. For the rcasons stated

therein, thc Court ORDERS that l)ctitioner's petition be DISMISSED without prejudice

pursuant to Federal Rule of Civilrfocedure 4l (b).

        SO ORDERED        tttis   /0    day   of August,2020.


                                                                     /t
                                                                                      ')
                                                               C    INGS
                                                   S       R       ED STA       S   ISTRICT JUDGE


      I Petitioner has failed to file objections to the Magistrate Judge's F    ings, Conclusions, and
Recommendation and the time to do so has now expired.
